DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 11/20/2020.  Claims 1-2 and 5 have been amended.  Claim 4 has been cancelled.

Response to Amendment
Claim 1 is allowable. 
Claim 3, previously withdrawn from consideration as a result of a restriction requirement, including all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species A-D, as set forth in the Office action mailed on 4/3/2020, is hereby withdrawn and claim 3 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with on 3/10/2021.
	
	In claim 1, line 5, delete “strap” and replace with --the single strap--.
	In claim 1, line 7, delete “strap” and replace with --the single strap--.
	In claim 1, line 14, delete “strap” and replace with --the single strap--.
	In claim 5, line 4 at two locations, delete “strap” and replace with --single strap--.
	In claim 6, line 2, delete “strap” and replace with --single strap--.
	In claim 8, line 2, delete “strap” and replace with --the single strap--.
	In claim 10, line 2, delete “strap” and replace with --single strap--.
	In claim 10, line 2, delete “a VELCROTM strip between the strap and the area on the user’s hand” and replace with --a hook and loop fastening strip between the single strap and an area on the glove--.

Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates renders obvious a method of relieving at least carpal tunnel syndrome, arthritis, and other ailments of a user’s hands, comprising the step of providing a single strap and creating a loop with the single strap, positioning the inside flat surface of one end of the loop around a portion of a user's hand at an area crossing the user's proximal interphalangeal joint and distal interphalangeal joint on index, middle, ring and pinky fingers and positioning the inside flat surface of a second end of the loop around at an area at a back side of the user's upper arm, above the elbow, in combination with all other steps recited in independent claim 1.
Regarding claims 2-3 and 5-10, they are allowed due to their dependencies on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMTU T NGUYEN/Examiner, Art Unit 3786       

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786